Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 3 are amended. Claims 4-6, 10-17 are withdrawn.
Claim 2 is canceled. 
Claims 1, 3, 7-9 are under consideration. 

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the trademarks are discrete commercial products; OPTI-MEMTM does not have a corresponding generic name.
Upon further consideration, the objection is withdrawn.

Claim Rejections - 35 USC § 101 
3, (previous rejection, withdrawn) Claims 1, 7, 9 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
4. (previous rejection, withdrawn) Claims 1, 7-9 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al. (WO201512671)(cited in applicant’s IDS submitted 8/26/2019).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
5. (previous rejection, withdrawn) Claims 1, 7-9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 21 of U.S. Patent No. 9,284,533 in view of Moser et al. (cited above).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 1, 7-9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9919042 in view of Moser et al. (cited above).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 1, 7-9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9919043 in view of Moser et al. (cited above).

In view of applicant’s amendments, the rejection is withdrawn.

8. (previous rejection, withdrawn) Claims 1, 7-9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9757446 in view of Moser et al. (cited above).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

9. (previous rejection, withdrawn) Claims 1, 7-9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10500267 in view of Moser et al. (cited above).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

10. (previous rejection, withdrawn) Claims 1, 7-9 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-78 of copending Application No. 16/676119 in view of Moser et al. (cited above).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

11. (previous rejection, withdrawn) Claims 1, 7-9 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-68 of copending Application No. 16/368315 in view of Moser et al. (cited above).
Applicant contends: claim 1 is amended.
In view of applicant’s amendments, the rejection is withdrawn.

12. (previous rejection, withdrawn) Claims 1, 3, 7-9 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 23 of copending Application No. 16/488913 in view of Moser et al. (cited above) and Hatta et al. (WO2012177924-A2; previously cited).
See claims 1, 3, 7-9 as submitted 10/13/2021.
Applicant contends: the rejection be held in abeyance.
In view of the submission of the terminal disclaimer indicated to be accepted by the Office (See also the attached PTO-413B: Examiner-Initiated Interview Summary), the rejection is withdrawn.

13. Claims 1, 3, 7-9 are allowable as to the elected species. Claims 4-6, 10-17, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and II and species inventions, as set forth in the Office action mailed on 9/18/2020, is hereby withdrawn and claims 4-6, 10-17 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
14. The following is an examiner’s statement of reasons for allowance: the composition as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15. Claims 1, 3-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648